Citation Nr: 1525924	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-35 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of shoulder dislocation, status post right rotator cuff surgery (right shoulder disability).

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, thoracolumbar L4-5 (back disability).

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, status post meniscectomy (left knee disability.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis, status post meniscectomy (right knee disability).

5.  Entitlement to a compensable rating for left ankle sprain (left ankle disability).

6.  Entitlement to a compensable rating for right ankle sprain (right ankle disability).

7.  Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1982 to November 2012.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities on appeal and assigned ratings as listed on the preceding page.  In June 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran's service connected right shoulder disability is not shown to have been manifested by impairment of the humerus, clavicle, or scapula, or limitation of motion at the shoulder level.

2.  The Veteran's service-connected back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of motion to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown; incapacitating episodes are not shown; neurologic symptoms warranting a separate rating are not shown; and the spine is not ankylosed.

3.  The Veteran's service-connected left knee disability is not shown to be manifested by more than painful motion and arthritis; compensable limitations of flexion or extension are not shown; subluxation, instability, or additional limitations due to pain, weakened movement, excess fatigability with use, or incoordination are not shown.

4.  The Veteran's service-connected right knee disability is not shown to be manifested by more than painful motion and arthritis; compensable limitations of flexion or extension are not shown; subluxation, instability, or additional limitations due to pain, weakened movement, excess fatigability with use, or incoordination are not shown.

5.  The Veteran's service-connected left ankle disability does not more nearly approximate moderate or marked limitation of motion; ankylosis, malunion of os calcis or astragalus, or astragalectomy are not shown.

6.  The Veteran's service-connected right ankle disability does not more nearly approximate moderate or marked limitation of motion; ankylosis, malunion of os calcis or astragalus, or astragalectomy are not shown.

7.  The Veteran's service-connected migraine headaches do not more nearly approximate impairment greater than headaches with less frequent attacks.



CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code (Code) 5201 (2014).

2.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected back disability.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R.         §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5242 (2014). 

3.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5010 (2014). 

4.  A rating in excess of 10 percent is not warranted for the Veteran's service-connected right knee disability.  38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R.    §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5010 (2014). 

5.  A compensable rating is not warranted for the Veteran's left ankle disability. 38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5271 (2014). 

6.  A compensable rating is not warranted for the Veteran's right ankle disability. 38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010-5271 (2014). 

7.  A compensable rating is not warranted for the Veteran's migraine headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Code 8100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice medical records are associated with the record.  The Board notes that at the June 2014 hearing, the hearing was held open for an additional 30 days to allow the Veteran to submit chiropractic records.  In response, he submitted records from a private chiropractic facility.  

The Veteran was afforded VA examinations to assess the severity of his right shoulder, back, bilateral knees, bilateral ankles, and migraine headaches in September 2012 and a May 2013 neurological examination.  In March 2014, the Veteran's representative submitted a statement indicating that the Veteran believes the VA examinations were inadequate as they did not consider whether the Veteran had ankylosis or crepitation of the joints and did not consider such factors as pain and weakness and whether the Veteran had cartilage in the joints.  The Board finds that the reports of these examinations are adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issues on appeal.  With regard to the Veteran's specific contentions, the examinations noted pain, i.e. with respect to the shoulder "[p]ain is usually located in the top and front of the shoulder," "[p]ain is intermittent," "[p]ain is achy" and the knees "gradual achy bilateral knee pain," and "increase in knee pain when going up or down steps . . . ." In addition, with respect to crepitus, the examiner noted that the Veteran's knees "make catches and clicks."  

Further, the examinations included radiographic findings of the bony structures of the joints.  With respect to the argument that weakness and ankylosis was not considered, the examinations included muscle strength testing of the shoulder and knees as well as ankylosis (not indicated due to residual range of motion).  See September 2012 VA General Medical Exam p. 87, See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record is adequate to decide these matters, and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, specifically the current severity of the Veteran's disabilities.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.         38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown,    8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Shoulder

The Veteran contends that his right shoulder disability is more severe than is reflected by his current 10 percent rating.

Service treatment records show that the Veteran dislocated his right shoulder and was noted to have right shoulder muscle strain.  He also received treatment for right shoulder bicipital tendonitis.

On September 2012 VA shoulder conditions examination, the examiner noted diagnoses of dislocation in 1985, right rotator cuff surgery in 2000, and degenerative arthritis in the right acromial clavicular joint.  The Veteran reported that he is presently asymptomatic, but will get some pain on average every 2-3 days.  He stated that the pain is usually located in the top and front of the shoulder.  He reported having no restrictions of his shoulder, and stated that the pain is intermittent.  He stated that the pain is not in a radicular pattern and tends to be achy when present.

On examination, it was noted that the Veteran is right-handed.  The Veteran did not report that flare-ups impact the function of his shoulder.  Range of motion studies showed right shoulder flexion and abduction to 175 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner also noted no evidence of functional loss for the right upper extremity and no pain on palpation.  There was also no evidence of guarding of the shoulder and muscle strength was full.  The Veteran was not shown to have ankylosis in the shoulder.  The Hawkins' Impingement Test, Empty-can test, External rotation/Infraspinatus strength test, Lift-off subscapularis test, Crank apprehension and relocation test, and Cross-body adduction test were all negative.  There was no history of mechanical symptoms (clicking, catching, etc.) or of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  The examiner indicated that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  It was also noted that he had not had a total shoulder joint replacement and no residual signs and symptoms due to arthroscopic shoulder surgery.  There were no scars and no findings of bicipital tendinitis or impingement on examination.  Following an examination, the examiner indicated that the Veteran's right shoulder condition would not impact his ability to work.

VA treatment records note September 2012 X-rays of the right shoulder showed some hypertrophic bony changes of the greater tuberosity and small well-corticated lateral acromial bony structure.  On axillary projection, there were small calcifications possibly relating to the rotator cuff insertion on the greater tuberosity; hypertrophic appearance of the acromioclavicular joint with some minor spurring.  There was a fracture of uncertain chronicity involving the second rib, which was noted to be possibly more chronic on the internally rotated view versus the externally rotated view.  An April 2013 record notes an assessment of shoulder pain not otherwise specified.  An October 2013 record notes that the Veteran reported shoulder pain.  An examination of the shoulders did not reveal any deformity or atrophy.  There was a negative drop arm.  There was some evidence of tenderness with palpation of the upper deltoid on the right.  The assessment was shoulder pain.

In June 2014, the Veteran testified that he experiences pain with motion and fatigability on the right side.

The Veteran's right shoulder disability is rated 10 percent by analogy to Code 5010 (and under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59), which provides for a 10 percent rating where there is functional loss/painful motion, but the disability does not meet the schedular criteria for the minimum (20 percent) evaluation based on limitation of motion (under Code 5201).  Under Code 5201, the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  

The Board will consider all criteria that would provide for a rating in excess of 10 percent.  Notably, Codes 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown in this case, and rating under those Codes would be inappropriate.

To warrant the minimum 20 percent schedular rating under Code 5201 for disability of the major or minor shoulder, there must be limitation of arm motion at the shoulder level or shoulder impairment approximating such level of severity (See 38 C.F.R. § 4.7).  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

Here, the restrictions found on September 2012 VA examination fall far short of the limitations required for a 20 percent rating.  Notably, flexion and abduction were to 175 degrees, only 5 degrees less than normal and well above shoulder level.  Further, on examination, the Veteran reported having no restrictions of his shoulder.  In short, the evidence does not show or approximate, nor does the Veteran allege, that he has, or at any time during the appeal period has had, limitation of arm motion at the shoulder level.  

Instead, the Veteran contends that he occasionally experiences painful motion and fatigability.  However, such limitation is accounted for by the 10 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Moreover, the September 2012 VA examiner found no evidence of ankylosis, guarding of the shoulder, or any additional limitation in motion following repetitive-use testing.  The Veteran also denied having any flare-ups.  For these reasons, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 10 percent for the right shoulder disability.    

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's right shoulder disability has never been of a severity to warrant a rating greater than 10 percent.  "Staged ratings" are not warranted.

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right shoulder that is not encompassed by the schedular rating assigned.  As noted above, (the basis for) the impairment alleged by the Veteran, and specifically painful motion and some weakness, is contemplated by the 10 percent rating currently assigned.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.             38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Veteran testified that he is currently working.  Further, on September 2012 VA examination, the examiner found that the Veteran's right shoulder disability would not impact his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).

Back

The Veteran contends that his back disability is more severe than is reflected by his current 10 percent rating.

Service treatment records show complaints and treatment for back pain.  Chiropractic records dated in January 2012 note three sessions of treatment for low back pain and by the second and third sessions, it was noted that the Veteran is doing "much better."

On September 2012 VA back conditions examination, a diagnosis of degenerative disc disease was noted.  The Veteran reported back pain at a level 3-4 out of 10 and located in the right sacroiliac region without radiation.  He stated that the pain is dull and achy and with no radicular pattern.  He indicated that the pain is usually worse in the mid afternoon and that sometimes he will feel pain in the mid thoracic spine on the left by the medial scapula, without radiation.   He reported not taking any medication for his back.  The Veteran also reported that cold weather causes flare-ups in his back.

The examiner noted that other than lumbago, the Veteran has not had a specific diagnosis for his low back.  Range of motion studies showed forward flexion to 85 degrees with no objective evidence of painful motion; extension to 30 degrees or greater with no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater with no objective evidence of painful motion; and right and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  On repetitive-use testing, the Veteran's forward flexion increased to 90 degrees or greater.  His extension remained at 30 degrees or greater and his lateral flexion and lateral rotation (on both sides) remained at 30 degrees or greater.  The examiner noted that there was no additional limitation in range of motion following repetitive-use testing, and no evidence of functional loss.  He did, however, have minimal tenderness to palpation at the low right sacroiliac musculature, but there was no evidence of guarding or muscle spasm.  Muscle strength was full and there was no muscle atrophy.  The Veteran's reflexes and a sensory examination were normal.  Straight leg raising testing was normal and there was no evidence of radiculopathy.  The examiner also noted no evidence of neurologic abnormalities or intervertebral disc syndrome/incapacitating episodes.  The examiner indicated that the Veteran did not use any assistive devices.

Under pertinent physical findings, the examiner noted that the Veteran was able to sit for an hour and 15 minutes during the interview without difficulty and intermittently crossed either leg without complaint of back pain.  Further, the examiner noted that the Veteran sat and leaned over to remove his shoes and socks without difficulty and was able to squat without any difficulty.  Following an examination, the examiner noted that the Veteran's back condition did not impact his ability to work.

VA treatment records note a September 2012 X-ray of the lumbar spine, which showed that alignment and vertebral height were well-maintained.  There was evidence of advanced degenerative disc changes at L4-L5, with significant loss of disc height.  There was no acute fracture demonstrated.  An April 2013 record notes that an examination of the upper back revealed some muscle tightness, but good range of motion of the upper and lower limbs.  The assessment was lower back pain.  

A May 2013 VA neurological examination report and medical opinion found that it is "less likely" that the Veteran has a lower extremity radiculopathy secondary to his service-connected lumbar spine disorder.  The opinion provider noted that "[t]he Veteran's history is very inconsistent."  The examiner noted the Veteran's reports of radiating pain after a 2001 fall, and also noted that his STRs "are silent" for these types of symptoms.  Also, he reported periods of incapacitation "yet a 30 year service treatment file is silent for any radicular complaints."  The examiner noted his separation examination was silent for any radicular complaints.  Also, the examiner found that "[t]he pattern of his complaint of shooting pains in the right flank are inconsistent with anatomical location of sciatic pain."  Finally, the examiner noted the lack of findings on examination and stated that "[i]f he had radicular pain for 12 years I would expect more positive results on physical exam."

An October 2013 record notes that the Veteran's low back pain is better since receiving physical therapy.

In June 2014, the Veteran testified that his ribs pop out approximately every six weeks and that the left side of his back will go out preventing him from walking.  He also stated that due to his back, he has to be careful how he sits and moves.

The Veteran's service-connected back disability has been assigned a 10 percent rating under Code 5242 for degenerative arthritis of the spine.  Code 5242 provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  It may alternatively be rated under Code 5243 (for intervertebral disc syndrome).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating the low back disability based on such episodes would be inappropriate.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Notably, on September 2012 VA examination, forward flexion was to 85 degrees (only 5 degrees less than normal) and his combined range of motion was to 235 degrees, far exceeding 120 degrees.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  There has been no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Significantly, examinations have found no increase in impairment of function with repetitive testing (i.e., on use).  In fact, the Veteran's forward flexion increased to 90 degrees (full forward flexion) on repetitive-use testing.  Further, the examiner noted there was no evidence of functional loss and indicated that the Veteran was able to sit for an hour and 15 minutes during the interview without difficulty and intermittently crossed either leg without complaint of back pain.  The examiner also noted that the Veteran sat and leaned over to remove his shoes and socks and was able to squat without difficulty.  Consequently, the next higher (20 percent) rating is not warranted under the General Rating Formula criteria.  There is also no evidence that the spine is ankylosed.  

And, as is noted above, incapacitating episodes are not shown.  The Board acknowledges that the Veteran testified that the left side of his back will go out preventing him from walking; however, there is no objective evidence to support this contention.  Further, this contention is in contrast with the findings on VA examination by a medical examiner who found that the Veteran has had no incapacitating episodes.  The Board finds that the findings on 2012 and 2013 VA examinations by medical experts to be more probative in this matter than the Veteran's report.  This is so because the May 2013 examiner, in particular, thoroughly explained the reasoning behind his conclusions, including finding the Veteran's reports of neurological symptoms "inconsistent" in terms of history and in terms of anatomical location.

Additionally, there is no evidence to support a separate rating for associated neurologic abnormalities.  On September 2012 VA examination, the Veteran denied having pain of a radicular pattern and the examiner specifically found no evidence of radiculopathy or neurologic abnormalities.  The May 2013 examination clearly found no neurological symptoms due to the service-connected lumbar spine disability.  Thus, in the absence of objective evidence of separately ratable neurological impairment (as required for a separate rating for such), the Board finds that a separate rating is not warranted.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's back disability has never been of a severity to warrant a rating greater than 10 percent.  "Staged ratings" are not warranted.

The Board has also considered whether referral of this claim for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the back that is not encompassed by the schedular rating assigned.  As noted above, the Veteran has reported some back pain and flare-ups due to cold weather, which are contemplated by the 10 percent rating currently assigned.  The evidence does not show any other impairment beyond that which is associated with his limitation of motion and for which he is already being compensated.   Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115 (2014).

Finally, the Veteran testified that he is currently working.  Further, on September 2012 VA examination, the examiner found that the Veteran's back disability would not impact his ability to work.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice, 22 Vet. App. at 452-53.

Left and Right Knees

The Veteran contends that his knee disabilities are more severe than are reflected by his current 10 percent ratings.

Service treatment records show treatment for a tear of the post horn medial meniscus of the right knee and a left knee lateral meniscus tear, in addition to complaints of persistent knee pain.  He was also treated for a left knee sprain.  The Veteran described the knee pain as constant and stabbing.

On September 2012 VA knee examination, the examiner notes diagnoses of knee arthroscopy for  meniscectomy of the right knee in 1983, knee arthroscopy for  meniscectomy of the left knee in 1987, and degenerative arthritis of both knees in 2012.  The examiner also noted that the Veteran had a popliteal cyst on the left posterior knee in 2009.  The examiner indicated that such was an incidental finding after having an MRI on the left knee in 2009, and that the Veteran only gets occasional rare twinges of pain in the posterior left knee.  The examiner noted that usually the knee pain is anterior and in the subpatellar area.  The examiner explained that the cyst was an incidental finding and is not painful.  Further, it was noted that the Veteran does not have any history of impingement or knee locking to suggest that the cyst is giving him trouble.

The Veteran reported achy bilateral knee pain, currently at a level 6 out of 10.  He reported more pain in the right knee than in the left.  He stated that his knees swell if he is on them too long and that the knees catch and click, but that there is no locking.  He reported having more knee pain at night.  He also reported flare-ups which occur when going up and down steps, kneeling, and squatting.

Range of motion studies showed right and left knee flexion to 115 degrees with objective evidence of painful motion at 115 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal in both knees.  There was no evidence of pain on palpation and muscle strength was noted to be full.  Joint stability testing was normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner further noted that the Veteran does not have (and has not had) shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.

The examiner did note that the Veteran had a meniscus condition (meniscectomy) in both knees, with frequent episodes of joint pain.  However, the examiner noted that the frequent episodes of joint pain are probably secondary to the degenerative arthritis and not specifically the meniscus.  The examiner indicated that the Veteran did not have any residual signs and/or symptoms due to a meniscectomy.  The examiner also noted that the Veteran has not had a total knee joint replacement or any scars.  He also does not use any assistive devices.  Imaging studies of the knees showed tricompartmental degenerative arthritis.  Following an examination, the examiner noted that the Veteran's bilateral knee condition did not impact his ability to work.

VA treatment records note September 2012 X-rays of both knees, which showed tricompartmental degenerative changes in both knee joints.  On the left, there appeared to be a multipart take patella.  There was no left knee joint effusion to suggest a possible acute injury and no left knee fracture.  There was bicompartmental irregularly suggesting degenerative joint disease.  The right knee was similar with more advanced changes seen in the medial compartment of the right knee; however, there was no fracture or joint effusion demonstrated.  An April 2013 record notes there was pain with palpation of the joint lines in both knees.  October 2013 X-rays of the knees showed no evidence of acute fracture or dislocation.  There was also no evidence of radiopaque foreign bodies.  Tripartite left patella was again seen.  There were also moderate degenerative changes with loss of joint space in both knees that were identified, in addition to subchondral sclerosis and osteophytosis most noted in the medial and patellofemoral compartments, right greater than left.  An October 2013 record notes that the Veteran reported that his knees hurt all the time and that he hears them click a lot.  An examination revealed some tenderness in the medial lateral portions of both knees.  He had good strength (5/5 in the lower limbs) and good range of motion.  There was slight crepitus noted with range of motion of the left knee.  The assessment was knee pain.  An additional October 2013 record notes evidence of crepitus, but no effusion and that Lachman's testing was negative.  The knees were found to be stable.  The impression was severe degenerative joint disease of both knees medially and patellofemoral compartments right greater than left.

In June 2014, the Veteran testified that his knees are "bone on bone."  He stated that he is a candidate for knee surgery and that his knees impact his functioning daily.  He reported being in pain and feeling like his knees will go out of the joint.

The Veteran's left and right knee disabilities have been rated by analogy under Codes 5010-5261 based on painful motion.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Initially, the Board notes that the Veteran is in receipt of 10 percent ratings for his left and right knee disabilities due to X-ray confirmed evidence of arthritis.  This is the maximum rating under Code 5010.  Further, as the pathology required for ratings under Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

The Board will next consider whether increased ratings are warranted based on limitation of flexion or limitation of extension.  However, as no examination or treatment record showed knee flexion limited to 30 degrees or extension by 15 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning increased ratings under Codes 5260 and 5261.

The Board has considered whether higher ratings are warranted based on related functional limitations (DeLuca factors).  On September 2012 VA examination, the examiner noted that there was no additional limitation in range of motion following repetitive-use testing.  And while functional loss was noted to be less movement than normal in both knees, additional functional limitation due to this limitation is not shown; the effect of the limitation of motion is encompassed in the criteria under Code 5010 under which the Veteran is presently rated. 

A close review of the record also found that during this period there was no evidence of knee instability.  The Board notes that although the Veteran has reported some giving way, testing shows otherwise.  Significantly, on September 2012 VA examination, joint stability testing was normal and there was no evidence evidence or history of recurrent patellar subluxation/dislocation.  Additionally, an October 2013 treatment record notes that Lachman's testing was negative and the knees were found to be stable.  Accordingly, increased ratings under Code 5257 for instability are not warranted.

Turning next to consideration of Codes 5258 and 5259.  The Veteran has been shown to have meniscectomies in both knees.  However, in determining whether separate ratings are warranted under these codes, the Board must decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, the Board notes that on September 2012 VA examination, the examiner noted that the Veteran has frequent episodes of joint pain, but that such are likely secondary to his degenerative arthritis (for which he is presently service-connected) and not specifically to his meniscal conditions.  Thus, the Board finds that a separate rating under Code 5258 is not warranted, as the Veteran knees have not been shown to be manifested by frequent episodes of locking, pain, and effusion into the joint due to dislocated semilunar cartilage.

With regard to Code 5259, the Veteran has reported pain, which has been attributed to his arthritis with limitation of motion.  In comparing the manifestations of his removal of semilunar cartilage impairment, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  For example, although the Veteran has been shown to have pain on motion, by affording him a separate rating under Code 5259 he would be compensated again for symptoms he is presently being compensated for under Code 5010, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating under Code 5259 is not permitted.

Consequently, ratings in excess of 10 percent for the left and right knee disabilities are not warranted.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's knee disabilities have never been of a severity to warrant ratings greater than 10 percent.  "Staged ratings" are not warranted.

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left or right knee disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's complaints of pain; however, the rating criteria (specifically the criteria under Code 5010) describe the Veteran's symptomatology in that they address his arthritis and objective limitation of motion with findings of pain.  His current 10 percent ratings are also consistent with the September 2012 VA examiner's notation of functional loss to include less movement than normal.  And although the Veteran has complained of swelling, flare-ups, and giving way (of the knees), these findings were not shown on physical examination.  Accordingly, the symptoms and associated impairment of the Veteran's knee disabilities are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Finally, the Veteran testified that he is currently working.  Further, on September 2012 VA examination, the examiner found that the Veteran's knee disabilities would not impact his ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.

Left and Right Ankles

The Veteran contends that his ankles warrant ratings higher than the 0 percent ratings currently assigned.

Service treatment records show treatment for pain in both ankles.  A November 2006 record notes that dorsiflexion, plantar flexion, inversion, and eversion were normal.  X-rays showed well corticated fracture of lateral malleolus.  The records also show a ligament strain of the right ankle and evidence of degenerative changes.

On September 2012 VA ankle conditions examination, right and left ankle sprains were diagnosed.  The Veteran reported that his ankles bother him when walking on uneven surfaces and when using ladders.  His daily discomfort is at a level 4 out of 10, and he reported having swelling with overuse.  The Veteran did report flare-ups stating that "anything makes it worse."  He specifically indicated that twisting or pivoting on his ankles causes an increase in pain.

Right and left ankle range of motion studies showed plantar flexion to 45 degrees or greater with no objective evidence of painful motion and dorsiflexion to 20 degrees or greater with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing and no evidence of functional loss of the ankle.  There was also no evidence of pain on palpation/localized tenderness of either ankle.  Muscle strength was full in both ankles and there was no evidence of joint instability.  The examiner noted that the Veteran did not have ankylosis in either ankle and does not now (and has not ever) had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a talectomy.  The examiner also noted that the Veteran has not had a total ankle joint replacement, or any type of ankle surgery.  Under pertinent physical findings, the examiner noted that the Veteran had a normal ankle examination with no evidence of swelling or redness.  He did not use any assistive devices.  Following an examination, the examiner indicated that the Veteran's ankle conditions did not impact his ability to work.

VA treatment records note September 2012 X-rays of both ankles, which showed some irregularity in the medial malleolus of the right ankle without clear evidence of a previous fracture.  The joint mortise was well preserved.  The left ankle showed evidence of an old well-corticated transverse fracture of the tip of the medial malleolus.  The joint mortise was reasonably preserved.  There were no defects seen in the talar dome of either ankle and no evidence of acute fractures.

In June 2014, the Veteran testified that his ankles are worse than his knees and that they go out approximately once a week or once every 10 days.  He stated that he no longer uses braces or wraps for support because they do not help.

The Veteran's left and right ankle disabilities are currently assigned 0 percent ratings under Code 5271, which provides a 10 percent rating where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Even considering the Veteran's complaints of pain, giving way, and some swelling with overuse, the Board finds that the noncompensable evaluations currently in effect for the Veteran's service-connected left and right ankle disabilities are appropriate, and that increased ratings are not warranted.  This is particularly the case given the entirely normal (20 degrees dorsiflexion and 45 degrees plantar flexion) ranges of motion of the ankles on September 2012 VA examination.  As such, the evidence does not show or even approximate moderate or marked limitation of motion.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, increased evaluations for the Veteran's ankle disabilities are not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain, giving way, and some swelling with overuse.  He has testified that his ankles are manifested by great impairment, including that they go out approximately once a week.  However, the Boards finds that the severity the Veteran has described is inconsistent with the factual record.  Notably, on September 2012 VA examination, the examiner found that the Veteran had full range of motion and no additional limitation in range of motion following repetitive-use testing.  He has exhibited no evidence of pain on palpation or tenderness, and there was no evidence of joint instability.  The Veteran's muscle strength in his ankles was noted to be full and there was no evidence of ankylosis.  Significantly, the examiner indicated that the Veteran had a normal ankle examination with no evidence of swelling or redness.  Therefore, the Board finds that the Veteran's reported symptomatology is encompassed by his current 0 percent evaluations assigned for the ankles and that the severity of his disability picture does not more nearly approximate the criteria required for a compensable evaluation, even considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has also considered whether a higher rating would be warranted under another code pertaining to ankle disability; however, as findings of ankylosis, malunion of the os calcis or astragalus, or astragalectomy are not shown, higher ratings under these codes are not warranted.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart, 21 Vet. App. at 505.  It is the Board's conclusion, however, that the Veteran's ankle disabilities have never been of a severity to warrant compensable ratings.  "Staged ratings" are not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently assigned a 0 percent rating for the ankles.  The Board acknowledges the Veteran's continued reports of pain, some swelling, and giving way during the pendency of this appeal; however, as noted above, the Board finds the Veteran's reported complaints to be inconsistent with the Veteran's objective symptomatology shown in the factual record.  Notably, these findings were not shown on physical examination and the examiner indicated that the Veteran had a normal ankle examination.  Accordingly, the symptoms and associated impairment of the Veteran's ankle disabilities are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun, 22 Vet. App. at 115.  Hence, referral for extraschedular consideration is not warranted.

Finally, the Veteran testified that he is currently working.  Further, on September 2012 VA examination, the examiner found that the Veteran's ankle disabilities would not impact his ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.

Migraine Headaches

The Veteran contends that a compensable rating is warranted for his service-connected migraine headaches.

Service treatment records show complaints of headaches, which the Veteran described as a "dull ache" and localized to the base of the skull.  He denied any radiating pain.  On a separate occasion, the Veteran reported a severe frontal headache, with accompanying dizzy spells.

On September 2012 VA headaches examination, the examiner noted a diagnosis of migraine headaches in 1991.  The Veteran reported gradual onset of headaches around 1991.  He reported that his headaches tend to be occipital and when present, are associated with visual blurring and nausea, but no vomiting.  He stated that he treats his headaches by being in a darkened room and indicated that noise and light will aggravate the headache.  He further stated that the headaches can last from a few minutes to 24 hours and that to prevent them, he drinks fluids, including one Coca-Cola a day.  

The examiner indicated that there are no prostrations and that the Veteran does not take medication for his headaches.  The examiner noted that when the Veteran experiences a headache, the head pain is constant and worsens with physical activity.  His non-headache symptoms include nausea and sensitivity to light, no aura.  The examiner noted that the headaches occur on average once every 2-3 months and last less than a day.  There was no evidence of prostrating attacks of migraine or non-migraine headache pain.  Following an examination, the examiner indicated that the Veteran's headache condition does not impact his ability to work.

An April 2013 VA treatment record notes an assessment of migraines, not otherwise specified.  An October 2013 record notes an assessment of a history of migraines.

In June 2014, the Veteran testified that he does not get migraines headaches as often as he used to and that he has learned to control them.  He reported having migraine headaches approximately 3-4 times a year and when one occurs, it will usually last all day; however, he again reiterated that the headaches are "not as bad they used to be."  

The Veteran's migraine headaches have been assigned a 0 percent rating under Code 8100, which provides for a 0 percent rating for migraine headaches with less frequent attacks, a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, a 30 percent rating for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months, and a 50 percent rating for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Following a review of the evidence, the Board finds that a compensable rating for migraine headaches is not warranted under Code 8100.  In this regard, on September 2012 VA examination, the examiner found no evidence of prostrating attacks of migraine or non-migraine pain.  Further, in July 2014, the Veteran testified that he does not get migraine headaches as often as he used to, and only gets them approximately 3-4 times a year.  He also testified that his headaches are not as bad as they used to be.  This evidence of the Veteran's headache symptomatology is squarely within the criteria for a noncompensable rating, in that the Veteran is being compensated for migraine headaches with less frequent attacks.  The evidence does not more nearly approximate, nor does the Veteran contend, that he has prostrating attacks averaging one in 2 months over the last several months, or of greater frequency.  In fact, the Veteran stated that his headaches have improved.  Therefore, the claim for a schedular rating in excess of 0 percent for migraine headaches must be denied.

In evaluating the Veteran's claim for increase, the Board has specifically considered whether he is entitled to "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's migraine headaches have never been of a severity to warrant compensable ratings.  "Staged ratings" are not warranted.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently assigned a 0 percent rating for his migraine headaches.  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, the Veteran has reported less frequent attacks of migraine headaches.  This is specifically contemplated by the 0 percent rating currently assigned.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun, 22 Vet. App. at 115.  

Finally, the Veteran testified that he is currently working.  Further, on September 2012 VA examination, the examiner found that the Veteran's headache disability would not impact his ability to work.  Accordingly, the matter of entitlement to a TDIU rating is not raised by the record.  See Rice, 22 Vet. App. at 452-53.



ORDER

A rating in excess of 10 percent for a right shoulder disability is denied.

A rating in excess of 10 percent for a back disability is denied.

A rating in excess of 10 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

A compensable rating for a left ankle disability is denied.

A compensable rating for a right ankle disability is denied.

A compensable rating for migraine headaches is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


